Citation Nr: 1426993	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  10-06 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel

INTRODUCTION

The Veteran had active military service from June 11, 1964 to January 22, 1971.  The character of the Veteran's discharge for the period June 12, 1967 to January 22, 1971 was determined to have been under dishonorable conditions.  See June 1989 Board of Veterans' Appeals (Board) Decision.  

This case comes before the Board on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran testified before a Decision Review Officer (DRO) in July 2009 and before the undersigned Veterans Law Judge during an April 2012 Travel Board hearing.  Transcripts of both hearings are associated with the claims file.  

The Board previously remanded this claim for additional development in March 2013 and August 2013.

The Board has reviewed the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files.

The issue of whether the character of the Veteran's discharge for the period of service from June 11, 1967, to January 22, 1971, is a bar to the payment of VA benefits was referred to the Agency of Original Jurisdiction in an August 2013 Board Remand, but has not been adjudicated by the AOJ.   The Board again refers the issue to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 


FINDING OF FACT

The Veteran's hypertension is not etiologically related to an in-service injury, disease, or event; did not manifest to a compensable degree within one year of his separation from service; and is not proximately due to or aggravated by service-connected disability.

CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  

The Veteran received notice pertaining to his claim for service connection for diabetes mellitus, type II, in September 2005.  The Veteran was informed of the evidence necessary to substantiate a direct service connection claim; that VA was responsible for obtaining certain evidence; that he would be responsible for obtaining certain evidence; and that an examination would be scheduled if appropriate.  He was also informed in a March 2006 letter that if a claim were granted, a disability rating and an effective date would be assigned.  While the Veteran did not receive notice specific to hypertension or notice of the evidence necessary to substantiate a secondary service connection claim until April 2013, the record reveals that he still submitted relevant evidence and, moreover, neither he nor his representative has asserted that he suffered any resulting prejudice.

VA also satisfied its duty to assist the Veteran in the development of his claim.  

First, VA satisfied its duty to seek relevant records.  The RO associated the Veteran's service treatment records (STRs), service personnel records (SPRs), and VA treatment records with the claims file.  While the record does not contain the Veteran's Social Security Administration (SSA) records, the Veteran does not appear to have indicated that he was receiving SSA disability benefits or non-VA medical treatment for his hypertension.  The Virtual VA and VBMS electronic claims files do not appear to contain all of the VA treatment records cited by the May 2013 VA examiner, however, as the May 2013 VA examiner provided a detailed medical history for the period from 1983 to 2005, the Veteran will not be prejudiced.  As the Veteran has not identified any other evidence not already of record, the Board concludes VA has made every reasonable effort to obtain all relevant records.

Second, VA satisfied its duty obtain a medical examination or opinion when required.  VA provided the Veteran examinations in April 2006 and May 2013 and obtained an addendum opinion in September 2013.  The May 2013 examination and May 2013 and September 2013 opinions are adequate.  The examiner reviewed the physical and VBMS claims files, physically examined the Veteran, considered the relevant history of his symptoms, provided sufficiently detailed descriptions of any disability, and included clear conclusions with supporting data.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  While the May 2013 VA examiner checked a box in the September 2013 addendum opinion that refers to a condition that preexisted the Veteran's service, it appears to have been checked in error, as the examiner's restatement of the opinion and supporting rationale do not discuss any preexisting condition.  The Board therefore gives the checked box little probative weight.  Further, while the May 2013 VA examiner's restated September 2013 addendum opinion does not specifically address secondary service connection, the rationale contains the relevant opinion.  While the May 2013 VA examiner did not specifically address the Veteran's conceded exposure to herbicides, the record does not appear to contain competent evidence indicating that his hypertension is etiologically related to any herbicide exposure and, moreover, the Veteran does not appear to have asserted that they are etiologically related.  

The Veteran's July 2009 DRO and April 2012 Travel Board hearings focused on the elements necessary to substantiate the claim; the Veteran and his representative demonstrated actual knowledge of those elements; questions were framed to explore the basis for the claim; and the undersigned Veterans Law Judge considered whether any evidence was overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492, 497-498 (2010) (holding that under 38 C.F.R. § 3.103(c)(2) a hearing officer must "explain fully the issues" and "suggest the submission of evidence that may have been overlooked").  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2013) or identified any prejudice as a result of the hearing.  

As VA satisfied its duties to notify and assist the Veteran, no further action is needed to comply with 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and he will not be prejudiced by the adjudication of her claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

The Veteran contends that he has hypertension that is proximately due to or aggravated by his service-connected diabetes mellitus, type II.  See July 2009 DRO Hearing p. 13; April 2012 Travel Board Hearing p. 5.  

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

VA compensation may be awarded for a disability only if it existed on the date of application-it may not be awarded for a past disability.  Degmetich v. Brown, 8 Vet. App. 208, 211-212 (1995), aff'd, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  But see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the current disability requirement is satisfied if a claimant has the disability at the time during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

If the Veteran had at least 90 days of active service, a chronic disease may be presumed service-connected if it manifested to a degree of at least 10 percent within a presumptive period following the Veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§  3.307, 3.309.  If a chronic disease existed during service or within a presumptive period after separation from active service, subsequent manifestations of that chronic disease, however remote, are service-connected unless clearly attributable to intervening causes.  38 C.F.R. § 3.303(b).  For a disease to be considered chronic, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time; isolated findings or a diagnosis including the word "chronic" do not establish chronicity.  38 C.F.R. §§ 3.303(b), 3.307.

If a disease listed in 38 C.F.R. § 3.309(a) was noted during service or within the presumptive period but was not shown to be chronic, or if a diagnosis of chronicity may be legitimately questioned, then a showing of continuity of symptomatology after discharge is required.  38 C.F.R. § 3.303(b); Barr, 21 Vet. App. at 307 (holding that continuity of symptomatology for a disability "noted" in service requires both post-service continuity of the same symptomatology and evidence of a nexus between the present disability and the post-service symptomatology).  But see Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) "is only available to establish service connection for the specific chronic diseases listed in [section] 3.309(a)"). 

If a chronic disease is diagnosed after separation from service and not within any applicable presumptive period, service connection may still be granted if all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted where disability is proximately due to, the result of an already service-connected disability, or where a service-connected disability aggravates, or causes an increase in, a non-service-connected disability.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran is not entitled to service connection on any basis.  The record lacks competent evidence that his hypertension began in service; that a nexus exists between his hypertension and an in-service injury, event, or disease; that his hypertension manifested to a compensable degree within one year of his period of service that was determined to have been under honorable conditions; or that his hypertension is proximately due to or aggravated by his service-connected diabetes mellitus.  The May 2013 VA examiner opined that hypertension was less likely than not incurred in or caused by an in-service injury, event, or illness.  The rationale was that in-service blood pressure readings were normal; the first record of high blood pressure was in 1994; his brother also had hypertension; and the etiology of his hypertension was "essential hypertension."  See Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007) (defining "essential hypertension" as "hypertension occurring without discoverable organic cause").  In the September 2013 addendum opinion, the May 2013 VA examiner opined that the Veteran's hypertension was not due to or the result of his diabetes mellitus, as it began almost 10 years prior to his December 2002 diagnosis of diabetes mellitus, and was not at least as likely as not aggravated beyond its natural progression by diabetes mellitus, as there was no evidence of renal disease. 

While evidence in the record, including the detailed medical history provided by the May 2013 VA examiner, reveals that the Veteran did not have hypertension for purposes of VA benefits until approximately 1996, his hypertension symptoms still predated his December 2002 diagnosis of diabetes mellitus.  See March 1996 VA Medical Certificates (159/80, 165/94); March 1999 VA Medical Certificate (152/87); June 1999 VA Treatment Record (150/100); 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2013) (defining hypertension as diastolic blood pressure predominantly 90mm or greater and isolated systolic hypertension as systolic blood pressure predominantly 160mm or greater with a diastolic blood pressure of less than 90mm).  His blood pressure was first elevated in 1994, and he was first diagnosed with and prescribed medication for hypertension in March 1999.  

While the April 2006 VA examiner indicated the Veteran was diagnosed with diabetes mellitus in 1996, that information appears to have been self-reported, as it is part of the medical history section and indicates that the date is approximate.  Further, while the Veteran is competent to report the year of his diagnosis, the Board gives his report little probative weight, as the record lacks contemporaneous medical evidence of a diagnosis of diabetes mellitus in 1996 and no later competent evidence appears to confirm the report.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Neither the June 1996 VA general nor the July 1996 psychiatric examiner indicated the Veteran had diabetes mellitus and the May 2013 VA examiner's detailed medical history indicated that he was first diagnosed with glucose intolerance in December 2002.

While the Veteran believes his hypertension is etiologically related to his active service or proximately due to or aggravated by service-connected disability, he is not competent to provide a diagnosis or a nexus in this case, as the issues are medically complex and require specialized knowledge and experience.  Jandreau, 492 F.3d at 1377 n.4; see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  He is competent to report that a physician told him his hypertension was more likely than not due to his diabetes mellitus, as he has personal knowledge of the conversation; however, no competent evidence appears to confirm the report and, as noted above, the Veteran is not competent to provide a diagnosis or nexus in this case.  See July 2009 DRO Hearing p. 13; April 2012 Travel Board Hearing p. 5; Davidson v. Shinseki, 581 F.3d 1313, 1313, 1315-16 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1377 n.4.  


ORDER

Service connection for hypertension is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


